department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number inf0 release date uil -00 date cc tege eoeg et2boeskin wta-n-109285-00 dear mr your date letter to response you asked whether the city of of the federal_insurance_contributions_act fica_taxes on certain reemployed police officers specifically you ask whether police officers who retired on a disability pension prior to date and pursuant to state law were reinstated to employment in the late 1990s meet the requirements for the continuing employment exception provided by sec_3121 of the internal_revenue_code the code was forwarded to this office for a city must pay the medicare portion although we cannot address your specific question we can provide you with general information about the application of the continuing employment exception if the city would like to request a private_letter_ruling it may do so by following the procedures set forth in the enclosed copy of revproc_2000_1 2000_1_irb_4 in general sec_3121 of the code provides that individuals employed by a state_or_local_government employer who begin performing services after date are subject_to the medicare_tax imposed under sec_3101 and sec_3111 of the code however sec_3121 provides a continuing employment exception this section which is entitled exception for current employment which continues provides that services performed by the employee will not be treated as employment for purposes of the medicare portion of the fica_taxes if the individual was performing substantial and regular service for remuneration for that employer before date was a bona_fide employee of that employer on date and did not enter into an employment relationship with that employer for the purpose of avoiding the medicare_tax in addition sec_3121 specifies that the worker’s employment relationship with the employer must not have terminated after date thus whether a particular officer meets these criteria must be determined on a case by case basis it may be that some officers are eligible for the exception and others are not in the case of an officer who retired prior to date the officer would not have been a bona_fide employee on date thus even if later reemployed by the same employer the officer would not meet the continuing employment exception the more frequently asked question about the continuing employment exception concerns workers who were performing substantial and regular services before date were bona_fide employees on april and later ceased performing services for their employer when those workers are later reemployed by the same employer the issue raised is whether their employment relationship terminated this question might be raised by an officer who retired on a disability after date and was later reemployed revrul_86_88 1986_2_cb_172 provides guidance for determining whether an employment relationship terminated the ruling states that whether an employment relationship has terminated is a question of fact that must be determined on the basis of all the relevant facts and circumstances in this regard g reat weight will be given to the personnel rules of the state employer or political_subdivision employer to determine if the employment relationship has terminated revrul_86_88 was supplemented by revrul_88_36 1988_1_cb_343 which provides further guidance in question and answer form concerning the application of the medicare_tax although none of the questions consider a reemployed retiree q a considers a professor who worked for a state university from date until date the professor was granted a leave of absence for the school year with the right to return to the same position at the end of the leave in date the professor returned from leave and resumed the same position with the university the example concludes that the employment relationship continued because the leave of absence was granted by the university and the university’s personnel policies gave the professor the right to return the dispositive fact in this example is the treatment of the professor’s period of absence under the personnel policies of the university thus to determine whether a reemployed police officer is eligible for the continuing employment exception requires an analysis of the specific employer’s personnel policies we hope you find the foregoing information helpful if you have additional questions please contact dan boeskin identification no of my staff at __________________________ jerry e holmes chief employment_tax branch office of assistant chief_counsel exempt_organizations employment_tax governmental entities cc enclosure
